Opinion issued January 28, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00059-CV
———————————
In re Xiao Yu Zhong, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator, Xiao Yu Zhong, seeks relief compelling
the trial court to set aside the portion of its October 29, 2010 order
requiring Zhong to pay $3,927.50 in attorney’s fees as discovery sanctions.[1]
          Discovery sanctions in the form of an
award of attorney’s fees can properly be reviewed on appeal from a final
judgment and, thus, generally are not subject to mandamus.  See Tex. R. Civ. P. 215.2(b)(8); Braden v. Downey,
811 S.W.2d 922, 928–29 (Tex. 1991) (holding that adequate remedy by appeal
exists for monetary discovery sanctions when imposition of sanctions does not
threaten party’s continuation of litigation); see also TransAmerican Natural Gas Corp. v. Powell, 811 S.W.2d 913,
919–20 (Tex. 1991) (citing Braden).  Zhong has not shown that the imposition of
monetary sanctions threatens his continuation of the litigation, and the record
does not support such a conclusion.  See Braden, 811 S.W.2d at 928–29; see also In re Supportkids, Inc., 124 S.W.3d 804, 808–09 (Tex.
App.—Houston [1st Dist.] 2003, orig. proceeding) (holding that party had
adequate remedy by appeal from trial court’s award of $10,000 in attorney’s
fees).
We deny the petition for
writ of mandamus.  All outstanding
motions are dismissed as moot.
Per
Curiam
 
Panel
consists of Justices Keyes, Sharp, and Massengale.
 




[1]
          The underlying case is Xiao Yu Zhong v. New Yank Sing Chinese
Buffet, No. 2009-37883, in the 190th Judicial District Court of Harris
County, Texas, the Hon. Patricia J. Kerrigan, presiding.